We consider in combination (1) the commission’s erroneous ruling of law that “there was no evidence that discharge was based upon lack of funds” (see Goss v. District Court of Holyoke, 302 Mass. 148, 149, 150 [1939]; G. L. c. 121B, § 52, as amended by *1007St. 1978, c. 393, §§ 35-37), (2) certain of the findings of the hearing officer which were adopted by the commission (particularly those in pars. 24 through 30 of her recommended decision), and (3) the absence of any finding of fact as to the motive or intent of the authority in adopting its vote of December 18, 1980. These, taken together, make it impossible for a court to determine whether the commission’s present decision is based (a) on a conclusion that that vote constituted a mere pretext or device to get rid of the employee in question which was not passed in good faith (see Garvey v. Lowell, 199 Mass. 47, 48, 49-50 [1908]; Commissioner of Pub. Works of Quincy v. District Court of East Norfolk, 258 Mass. 444, 445-446 [1927]; Cambridge Housing Authy. v. Civil Serv. Commn., 7 Mass. App. Ct. 586, 589-591 [1979]) or (b) on the commission’s wrongfully arrogating to itself the managerial prerogative of the authority’s board to determine when an administrative position should be abolished or an individual removed in the interests of economy and operating efficiency. See Gardner v. Lowell, 221 Mass. 150, 154 (1915); McCabe v. District Court of Lowell, 277 Mass. 55, 57-58 (1931); Selectmen of Milton v. District Court of East Norfolk, 286 Mass. 1, 6-7 (1934); McNeil v. Mayor of Peabody, 297 Mass. 499, 500-501, 504 (1937); Cullen v. Mayor of Newton, 308 Mass. 578, 579, 581 (1941); Dooling v. Fire Commr. of Malden, 309 Mass. 156, 157-158, 161-162 (1941); School Comm. of Salem v. Civil Serv. Commn., 348 Mass. 696, 698-699 & n.l (1965). Accordingly, the judgment of the Superior Court is reversed, the present decision of the commission is quashed, and the case is to be remanded to the commission (Selectmen of Framingham v. Civil Serv. Commn., 366 Mass. 547, 548, 552-554, 557 [1974]) for detailed findings of fact which will permit a court to determine the legal basis of, and the reasons for, whatever new decision the commission may now render (Foster from Gloucester, Inc. v. City Council of Gloucester, 10 Mass. App. Ct. 284, 293-296 [1980]). The commission may take further evidence, and the Superior Court may retain jurisdiction over the case.
Paul A. Lazour, Assistant Attorney General, for Civil Service Commission.
David H. Drohan for Edwain F. Colby.
Harry G. Stoddard for the plaintiff.

So ordered.